~qq ‘Q()“Y~OZJ

AUEUST 12, 2015

00001 0F BRIMINAh
APPEA05 0F TEXAS

R§Q§i\/:@ 111 , .
`P.0;00x12300” '* ' » `_ ` COURTCFCRWMNALAPPEALS
Eapitul_§tation
Austin, TEXES 70711 AU§ 17'2315
. 'Ab@hAc@§€&_-I.,©B@FK _

00 000031 11, 2015 1 RECEIVED A DISMISSAg Fna n 0011 111 0£.`00.
00171020~7 00_71,900_02. THE DATE 1HE DISMLSSAL 003 7/29/15 v00
GAVE 100 FnLtING REASnN 1HA1 THE DIMISSAE wAs 10 REFERENEE 10 11.07
550. &(a)-(c);

mHEN 1 F11ED Mv 0R11 0F HABEAS cnRPus 1 REqus1 n EVIDENEERV HEAR1N0
10 5H00.ALL 0000MEN15 10 30PP001 Mv BLAIMS THAT 1 HAvE FI£ED 1N 105
35501510101 00001 10 0000~0000 ,TExAs. '

0N_9/19/05 1 STARTED EE00E51100 ALL 0F Mv ATTURNIES FILE 10 REFERENE
10 00035 #-0R-17102.1 NEVER RECEIVE A RESPUNCE FRnM MR. NATHAN BUTLER
0R HIS 0FF10£ 11LL 0010000 0F 2012 AFTER THE FACT 1 FILED Mv 0RIGINAL
HABEAS 00RP05 1HA1 005 F1050 10 MARCH 0F.2009. 1 HAVE sevERAL 000155
0F LETTERS mHERE 1 1RIED 10 051 Mv AT10RNY5'F10€ 001 F0R 50ME REASnN
NA1HAN 0011ER 000LD 001 RESP0ND 10 Mv REQUEST 0R LETTER 11LL 001005R
0F,2012v§0 Mv wR11<0F HABEAS 00RP05 THAT 005 FILED 0N an 11,2015
0A5-ALL NEm EvIDENcE'AS 0F 0010BER 0F 2012..1 mnugn L1KE 10 PRAY 1HA1
v00 000 vouR 0FFICE 00000 REC0NSIDER vuuR 0P10N 1N 00_71,904-02 DATED
7/29/15. 1 BEEIEVE IanvE (4) FnuR 00PIES 0F tETTERS 1 mROTE MR.~NATHAN
BUIEER THEN 00 001005R 26,2012 1 REEEIVE MR. BUTEERS FILE. 1 Hqu A
LETTER HEADING wHEN MR. BUTLER SENT ALL REC0R05 10 ME HEAR 10 1003

01 THE A£LRED 0011. 1 mnuLn QIKE 10 TANK v00 F0R vUUR 11ME IN 15
MATTER.

BILLY LIGER

TDEJ # 1397331
ALLRED UNIT